DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 and Group 1 in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the grounds that claim 10 is not restrictable since it is in dependent form, and further that all claims can be examined without burden.  This is not persuasive.  Applicant’s arguments appear to be directed toward U.S. restriction practice (independent, distinct, burden, etc.)  However, the current application is filed under 35 U.S.C. § 371.  MPEP §§ 1895.01 and 1896 stipulate that U.S. national stage applications, which entered the national stage from international applications after compliance with 35 U.S.C. § 371, are subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499, rather than the U.S. restriction practice set forth in 37 CFR 1.141-1.146.  Although applicant has not expressly argued unity to exist, the examiner notes that all features that are common between claimed inventions/species were suggested by the art (see prior art rejections elsewhere below) such that unity is lacking a posteriori.1,2  Furthermore, note that although PCT rule 13.4 permits a “reasonable number of 
Claims 2 and 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1 (three contract-point flexible bearing), there being no allowable generic or linking claim. Contrary to Applicant’s assertion that these claims are included in elected Species 2 (four contact-point flexible bearing), Claim 2, which Claims 5 and 6 both depend on, specifically recites that “the flexible bearing is a three contact-point flexible bearing” (see Claim 2 Line 5). Further, “three contact-point” and “four contact-point” bearings are terms of art used to describe specific sub-types of multi-contact bearings, and accordingly a “three contact-point bearing” would not be considered to be a “four contact-point bearing” nor vice versa.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 2 and Line 8: The recitation “thin wall thickness” is relative which renders the claim indefinite.  The term is not defined in the claims and applicant’s originally filled disclosure does not provide a standard for ascertaining the requisite degree, but rather merely adds that it can be “pretty thin” (see Page 2 Line 13 of Applicant’s originally filed specification).  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 Line 2: The recitation “peach-shaped” is indefinite. It is unclear what shape is considered to be a “peach”.
Claim 12 Lines 2-3: The recitation “a contact angle between the ball and the groove raceway varies from 5 to 40 degrees” is indefinite. It is unclear if Applicant is claiming that the contact angle along the raceway has a constant magnitude of between 5 and 40 degrees, or if the contact angle varies along the raceway between 5 and 40 degrees (e.g. a portion of the raceway is 5 degrees, another portion is 30 degrees, another portion is 40 degrees, etc.)
Claim 11 is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher et al. (US 10,513,029) in view of Kario et al. (US 9,593,718).
Regarding Claim 1, Krumbacher discloses a multiple contact-point flexible bearing applicable to a harmonic drive (see Col. 11 Lines 19-29, disclosing a harmonic drive reduction gear), comprising an outer ring having thin wall thickness (see Fig. 2, showing a bearing 21 having a thin walled outer ring in the radial direction), an inner ring having thin wall thickness (see Fig. 2, showing a bearing 21 having a thin walled inner ring in the radial direction), a rolling element (see Fig. 2, showing a circular shaped rolling element; see also Col. 11 Lines 19-21, disclosing that the bearing is “driving member rolling bearing device”; see also Col. 4 Lines 21-25, disclosing the various types of bearings that may form the driving member rolling bearing device, and accordingly the various rolling elements that can be used, such as balls and rollers) embedded in raceways between the outer ring and the inner ring (see Fig. 2, showing that the 
Krumbacher does not disclose if the bearing has a cage to separate individual rolling elements nor specifically where the four-point contacts are located on the inner and outer rings. However, Kario teaches a multipoint contact ball bearing in the form of a four point-contact bearing (see Title; see also Fig. 1) having an outer ring (3a) and an inner ring (2a), using rolling elements in the form of balls (4) and having a cage (11) for setting and maintaining a constant and equal distance between rolling elements (see Col. 7 Lines 60-63, teaching that the bearings are uniformly distributed in a circumferential direction, and held in this manner by the cage 11, referred to as a retainer). Where the four contact-points are located with two contact-points on the inner ring and two contact-points on the outer ring (see Fig. 1, showing that two contact-points are provided between the rolling element and the raceway of the outer ring).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a bearing cage would allow for proper and equal spacing between the rolling element to prevent rolling elements from grouping together (see Kario Col. 7 Lines 60-63), thereby ensuring better load distribution between the inner and outer races of the bearing by having equally spaced rolling elements to carry the load. Further, it would have been appreciated that providing four contact-points (with two contact-points on the raceway of the inner ring and two contact-points on the raceway of the outer ring) would aid in preventing damage to the rolling surfaces of the balls “even when a large radial load acts and the rolling surfaces of the balls come in contact with the inner raceway bottom section and portions near that section, and suppressing a decrease in the durability of the ball bearing while 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible bearing disclosed in Krumbacher with the rolling element cage and raceways having four contact-points with two contact-points on each of the raceways of the inner and outer rings as taught in Kario to ensure adequate spacing between the rolling elements in the bearing, and to increase the useful life of the bearings through increased durability.
Further, the resulting Combination would also be “shaped so as to reduce or avoid additional bending deformation in a width direction of the outer ring and/or additional distortion deformation in a circumferential direction of the outer ring when the outer ring having thin wall thickness generates predetermined radial deformation under a contact force that the rolling element applied to the outer ring” (see MPEP 2112.01(I)3, Note: the claimed invention is identical in structure to the cited prior art in the rejection above, and as such, is presumed to have the same claimed properties).
Regarding Claim 3, the Combination further suggests the flexible bearing according to Claim 1, wherein both the raceways of the outer ring and the inner ring are peach-shaped or elliptical arc groove raceways (see Kario Fig. 1, showing a close fit between the ball bearing and the inner and outer rings at the center, and a greater gap forming toward the axial ends between the ball bearing and the inner and outer rings, and accordingly the increasing gap shows that the raceways are elliptical in shape), the rolling element is a ball (see Kario Fig. 1), the ball has two contact-points with both raceways of the outer ring and inner ring (see Fig. 1, showing an “X” shape indicating two contact-points on the outer ring raceway and two contact-points on the inner ring raceway).
Regarding Claim 12, the Combination does not suggest that the flexible bearing according to claim 3 has a contact angle between the ball and the groove raceway varies from 5 to 40 degrees. However, Kario further teaches providing a contact angle α of 20-30 degrees (see Col.  8 Lines 3-4, and accordingly encompassing the range of 5 to 40 degrees; see also MPEP 2131.03 (I)4) in a four contact-point bearing (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible bearing suggested by the Combination with a contact angle of 20-30 degrees as taught in Kario to allow the bearing to prevent damage to rolling surfaces of the balls and ensure durability while maintain radial load capacity (see Kario Abstract), while maintaining radial load capacity and axial load capacity that are the same as a conventional bearing (see Kario Col. 8 Lines 3-8) by preventing the balls from riding up on the shoulder of the raceway due to an overly large contact angle (see Kario Col. 3 Lines 15-20).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher et al. (US 10,513,029) in view of Kario et al. (US 9,593,718), Maeoka (US 9,939,017), and Lund et al. (US 2012/0063944).
Regarding Claim 11, the Combination does not suggest that the flexible bearing according to claim 3, wherein the ball is made of bearing steel or engineering ceramic. However, Maeoka which is directed to a similar harmonic drive (see Fig. 1), teaches providing a flexible bearing having an inner ring (34), outer ring (33), cage (36), and rolling elements (35), where the rolling elements are balls (see Fig. 1). Where the balls are made out of bearing steel (see Col. 4 Lines 40-41, accordingly the requirement of bearing steel “or” engineering ceramic is considered met).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by using bearing steel in the ball bearings instead of standard steel would provide substantially higher fatigue strength (see Lund [0010], teaching the manufacturing of a bearing steel with calcium, for the use in ball bearings; see also Lund [0017], teaching that the bearing steel has a substantially higher fatigue strength than standard steel).
Accordingly, it would have been one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible bearing suggested by the Combination with ball bearings made of bearing steel as taught in Maeoka and with the particular type of bearing steel as taught in Lund to increase the effective life of the flexible bearing, by providing the rolling elements with substantially higher fatigue strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §1850(II) states: Lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
        
        2 MPEP §1850(II) states: An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1 ). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any).  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
        
        3 See MPEP 2112.01 (I): I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT:
        
        Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
        
        See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
        4 See MPEP 2131.03(I): A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE
        
        "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).